Exhibit 10.1B

FIRST AMENDMENT TO

REAL ESTATE SALES AGREEMENT

This First Amendment to Real Estate Sales Agreement (this “Amendment”) is made
effective the 26th day of May, 2015, (the “Amendment Effective Date”)
notwithstanding the actual date of execution by and between PUMP HOUSE LAND
PARTNERS, LLC, an Alabama limited liability company (the “Seller”), and FIRST US
BANK, an Alabama corporation (“Buyer”).

W I T N E S S E T H

Seller and Buyer have previously entered into that certain Real Estate Sales
Agreement dated April 20, 2015, for the sale and purchase of the real property
described therein, (the “Contract”). The Contract is further amended by Seller
and Buyer as more particularly hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions hereinafter contained, and other good and valuable consideration,
the receipt of sufficiency of which are hereby acknowledged, the undersigned
Seller and Buyer do hereby covenant, declare, acknowledge and agree as follows;

1. The foregoing recitals are hereby acknowledged and confirmed by Seller and
Buyer.

2. All defined terms and words set forth in this First Amendment shall have the
same meaning and definitions as set forth in the Contract unless specifically
provided otherwise in this First Amendment.

3. Section 2.1 of the Contract is hereby deleted in its entirety and replaced
with the following:

“SECTION 2.1 Due Diligence Review: For a period of one hundred twenty (120) days
following the Effective Date (the “Initial Due Diligence Period”), Buyer, at its
sole cost and expense, shall conduct its due diligence review of the Property
(“Due Diligence Review”). Within three (3) business days after the full
execution of this Agreement, Seller will provide Buyer with copies of all
existing title reports, surveys, environmental and geotechnical studies,
evidence of zoning and copies of any permits or variances related thereto and
other reports or studies affecting the Property in Seller’s possession. Buyer’s
Due Diligence Review may include, in Buyer’s sole discretion, without
limitation, inspections by Buyer and its agents of the Property’s soil, all
environmental conditions affecting the Property and all other matters affecting
the feasibility or suitability of the Property for Buyer’s intended purpose.
Buyer shall have the entire Due Diligence Period to perform and complete the Due
Diligence Review. During the Due Diligence Period, Seller shall deliver to Buyer
any items in Seller’s or Seller’s agents’ possession or control or reasonably
obtainable by Seller or Seller’s agents and requested by Buyer. Seller shall
cooperate with Buyer in good faith in connection with Buyer’s Due Diligence
Review of the Property. Further, at any time after the



--------------------------------------------------------------------------------

Effective Date, Buyer and its agents, employees, contractors and representatives
shall have the right, privilege and license of entering upon the Property for
the purpose of making soil test borings, utility studies, surveys, asbestos and
hazardous waste studies, feasibility studies, engineering studies and any other
studies and investigations as Buyer deems necessary or desirable in connection
with its investigation of the Property, all in accordance with the terms and
conditions of this Agreement. Buyer agrees to restore any damage done to the
Property by Buyer or anyone acting on Buyer’s behalf in making such inspections.
Buyer shall have the right, upon notice to Seller, to extend the Due Diligence
Period for two (2) additional thirty (30) day periods to obtain site plan
permits and approvals, building approvals, any necessary re-zoning approvals
such that the operation of a branch banking facility, together with
driving-through banking lanes, on the Property will comply with any and all
applicable use restrictions affecting the Property, and any approvals from all
applicable regulatory authorities (including but not limited to the FDIC and the
State Banking Department), provided that Buyer shall have applied for such
approvals prior to the expiration of the Initial Due Diligence Period. The first
extension shall be hereinafter referred to as “Extension One” and the second
extension shall be hereinafter referred to as “Extension Two” and together with
the Initial Due Diligence Period shall be referred to as the “Due Diligence
Period.” Buyer shall deposit an additional Ten Thousand and No/100 Dollars
($10,000.00) (respectively, “Extension One Earnest Money” and “Extension Two
Earnest Money”) upon the exercise of each extension option, which such
additional deposits once made, shall be and become part of the Earnest Money.”

4. In the event of a conflict between the terms and provisions of this First
Amendment and terms and provisions of the Contract, the terms and provisions of
this First Amendment shall prevail. Except as set forth herein, the terms and
provisions of the Contract shall remain in full force and effect.

5. This First Amendment may be executed in counterparts and by facsimile by the
parties hereto and each shall be considered an original insofar as the parties
hereto are concerned, and together said counterparts shall comprise one single
document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this First Amendment
on the dates set forth immediately beneath their respective signatures, but
effective as of the date first above written.

 

SELLER:

PUMP HOUSE LAND PARTNERS, LLC,

an Alabama limited liability company

By:   Collateral Holdings, Ltd.,   an Alabama limited partnership Its:   Manager
  By:   Collat, Inc.,     an Alabama corporation   Its:   Corporate General
Partner     By:  

/s/ R. Bryan Ratliff

    Name:   R. Bryan Ratliff     Its:   Senior Vice President



--------------------------------------------------------------------------------

BUYER:

FIRST US BANK,

an Alabama corporation

By:  

/s/ James F. House

Name:   James F. House Its:   President and CEO